
	
		I
		112th CONGRESS
		1st Session
		H. R. 2941
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Mr. Quayle (for
			 himself, Mr. Paul,
			 Mr. McHenry,
			 Mr. Yoder,
			 Mr. Hultgren,
			 Mr. Smith of Texas, and
			 Mr. Dold) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To make the internal control reporting and assessment
		  requirements of the Sarbanes-Oxley Act of 2002 optional for certain smaller
		  companies.
	
	
		1.Short titleThis Act may be cited as the
			 Startup Expansion and Investment
			 Act.
		2.Exemption from
			 the internal control reporting and assessment requirementsSection 404 of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C. 7262) is amended by striking subsection (c) and inserting the
			 following:
			
				(c)ExemptionThe Commission’s rules under subsection (a)
				shall permit an issuer to elect not to provide the assessment described in
				subsection (a)(2) and the attestation thereof described in subsection (b) if
				the issuer—
					(1)has a total market
				capitalization for the relevant reporting period of less than $1,000,000,000;
				and
					(2)is not subject to
				the annual reporting requirement under section 13(a) or 15(d) of the Securities
				Exchange Act of 1934, or has been subject to such requirement for a period of
				fewer than 10 years.
					(d)DisclosureAn issuer that, pursuant to subsection (c),
				elects not to provide the assessment described in subsection (a)(2) and the
				attestation described in subsection (b), shall disclose that decision in the
				next report required under section 13(a) or 15(d) of the Securities Exchange
				Act of 1934.
				.
		
